The following order was entered in this case:
George S. Oglesby, plaintiff in error, vs. Wm. W. Gilmore, administrator, &c. defendant.
This cause came before the Court, upon a bill of exceptions and transcript of the record, from the Superior Court of Lee County; and after argument of counsel heard thereon, it is considered and adjudged by the Court, that the order of the Court below be reversed, and a re-hearing had, upon the ground that the Court erred, in holding that it was controlled, in the premises, hy the instructions sent down from this Court, in the case of Oglesby vs. Gilmore and others, decided at the Americus Term, 1848 ; its intention being to hold up the fund, in the hands of the receiver, for a reasonable length of time, only for the purposes of the litigation therein contemplated; and should the administrator, de bonis non, interplead, as he has done, then to place the disposition of the fund in controversy, entirely at the discretion of the Chancellor, untrammeled by the authority of this Court.